     Case 1:02-cv-02256-RBP-JHE Document 53 Filed 09/23/20 Page 1 of 4                   FILED
                                                                                2020 Sep-23 AM 10:45
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

BRANDON JAYWANN JOHNSON,   )
                           )
     Petitioner,           )
                           )
v.                         )                  Case No.: 1:02-cv-02256-LSC-JHE
                           )
WARDEN STEPHEN BULLARD and )
THE ATTORNEY GENERAL OF    )
ALABAMA,                   )
                           )
     Respondents.          )

                                     ORDER

      On August 28, 2020, the magistrate judge filed a report recommending the

court deny Petitioner Brandon Jaywann Johnson’s motion for relief from final

judgment pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure. (Doc.

49). On September 10, 2020, Johnson filed objections to the magistrate judge’s

report and recommendation. (Doc. 50).

      Rule 60(b)(6) permits a party to obtain relief from a judgment or order for

“any other reason that justifies relief.” FED. R. CIV. P. 60(b)(6). “Relief from

‘judgment under Rule 60(b)(6) is an extraordinary remedy’” that requires showing

“extraordinary circumstances” to justify reopening an order. Arthur v. Thomas, 739

F.3d 611, 628 (11th Cir. 2014) (citation and quotations omitted). Additionally, “[a]

motion under Rule 60(b) must be made within a reasonable time.” FED. R. CIV. P.


                                         1
      Case 1:02-cv-02256-RBP-JHE Document 53 Filed 09/23/20 Page 2 of 4




60(c)(1). What constitutes a reasonable time is determined by considering “whether

the parties have been prejudice by the delay and whether a good reason has been

presented for failing to take action sooner.” BUC Int’l Corp. v. Int’l Yacht Council

Ltd., 517 F.3d 1271, 1275 (11th Cir. 2008) (quotations omitted).

      Johnson was found guilty of capital murder under Alabama Code § 13A-5-

40(a)(17). (Doc. 50 at 2-3). He claims that in 2014, he learned the Alabama

legislature intended for Ala. Code § 13A-5-40(a)(17) to combat gang-related

activity. (Id. at 2-3, 6-7, 11). Johnson contends that since the State did not prove he

was engaged in gang-related activity when the victim was killed, no jury could have

found him guilty of capital murder under Alabama Code § 13A-5-40(a)(17). (Id. at

2-6). However, Johnson does not explain in his objections why it has taken him over

six years to seek relief in this court on this ground. Accordingly, Johnson has not

sought relief “within a reasonable time” as required under Rule 60(b). FED. R. CIV.

P. 60(c)(1).

      Neither has Johnson established that extraordinary circumstances warrant

relief under Rule 60(b)(6). As stated previously, Johnson claims he discovered the

legislative history concerning Alabama Code § 13A-5-40(a)(17) in 2014. (Doc. 50

at 11). He argues that under 28 U.S.C. § 2244(d)(1)(D), the 1-year period of

limitation did not begin to run until 2014 when the factual predicate of the claim

presented was discovered and he is entitled to equitable tolling. (Id. at 1-2, 13). To


                                          2
      Case 1:02-cv-02256-RBP-JHE Document 53 Filed 09/23/20 Page 3 of 4




be entitled to equitable tolling, Johnson must show that he pursued his rights

diligently, and some extraordinary circumstance stood in his way and prevented

timely filing. See Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1221 (11th Cir. 2017).

Even assuming, without deciding, that the 1-year period of limitation began when

Johnson discovered the legislature’s intent in 2014, he did not file the present motion

seeking relief from this court until 2020. Neither does Johnson allege he sought

permission in the Eleventh Circuit to bring a successive petition on this ground since

discovering it in 2014. See 28 U.S.C. § 2244(b)(3)(A). Thus, Johnson fails to

demonstrate that he has been pursuing his rights diligently and what extraordinary

circumstance stood in his way to prevent him from seeking relief sooner in order to

justify equitable tolling.

      In addition, Johnson has not come forward with any new evidence previously

unavailable to him to support a claim of actual innocence. See McQuiggin v. Perkins,

569 U.S. 383, 386 (2013); Schlup v. Delo, 513 U.S. 298, 324 (1995).          At most,

Johnson argues he is legally innocent of capital murder. However, actual innocence

requires a showing of actual, factual innocence, rather than legal innocence. See San

Martin v. McNeil, 633 F.3d 1257, 1267-68 (11th Cir. 2011) (stating that a petitioner

must establish his factual innocence, rather than legal innocence, in order to show a

“fundamental miscarriage of justice” that requires the court to consider an untimely

§ 2254 petition).


                                          3
     Case 1:02-cv-02256-RBP-JHE Document 53 Filed 09/23/20 Page 4 of 4




      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

court ADOPTS the magistrate judge’s report and ACCEPTS his recommendation.

Because Johnson has not sought relief within a reasonable time and has not

demonstrated extraordinary circumstances to warrant relief from judgment, the court

DENIES Johnson’s Rule 60(b) motion.

      DONE and ORDERED on September 23, 2020.



                                            _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                              160704




                                        4
